Title: From James Madison to James Madison, Sr., 5 June 1784
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Richmond June 5th. 1784.
I have disposed of the tobacco entrusted to me for 40/. per Ct. but receive in hand no more than will be delivered by Mr. Craig. The residue will be paid before I leave this place. I inclose a draught on S. J. from Col: Harvey, for £200 for Which I have credited Mr. Anderson on his bond. Mr. Anderson could not pay the balance now, but expects to do it shortly. The draught & the remittance will I hope with such addition as you will be able to make, redeem your bond out of the hands of Mr. Jones. I have applied to Genl. Wood for Majr. Hite’s warrant. He promises to get it if possible, before Mr. Craig sets out. If he does it will be forwarded. I have laid Majr. Lee’s case before the House and it has been referred to the Committee of propositions. The mass of business before this Committee & my avocations from it to other Committees have delayed it hitherto. Having but a moment to write this I must refer to Mr. Craig for the news of the Session. The House of Delegates have agreed to postpone the June tax till Jany. It is not improbable that the Senate may require 1/2 to be collected at an earlier period. Mr. Winslow will probably be glad to be apprized of these circumstances. Remember me affecty. to the family & accept of the dutiful respects of your Son
J. Madison Jr.
